        Case 1:19-cr-00300-VSB Document 33 Filed 03/09/20 Page 1 of 1




                                                 March 9, 2020

By ECF
Honorable Vernon S. Broderick
United States District Court
Southern District of New York
                                                        3/10/2020
40 Foley Square
New York, NY 10007

      Re:   United States v. Darrel Harris, 19 Cr. 300 (VSB)

Dear Judge Broderick:

       We write to request that our motion to exclude DNA evidence, previously
filed on February 18, 2020 (ECF No. 31) be removed from ECF and replaced with
the attached motion. The Government, by AUSA Thomas Wright, does not object to
this request.

      Thank you for your understanding.

                                    Sincerely,


                                    _____________________________
                                    Tamara Giwa
                                    Robert Baum
                                    Christopher Flood
                                    Assistant Federal Defenders
                                    Federal Defenders of New York
                                    (212) 417-8719


Cc:   AUSA Thomas Wright (via ECF)
